  Case 19-13020             Doc 14
                             Filed 05/16/19 Entered 05/16/19 13:27:16 Desc Main
                               Document     Page 1 of 1
                        UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 IN RE:                                                 Case No.: 19-13020
                                                        Chapter: 13
          Anthony L. Davis                              Plan filed on 05/06/2019

                                                        Confirmation Hearing: 7/2/19 at 10:30AM
                                            Debtor(s)
                                                        Judge Carol A. Doyle


                                           NOTICE OF FILING

TO: Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe, Suite 3850, Chicago, IL 60603 by electronic notice
    through ECF
    Anthony L. Davis, Debtor(s), 16708 Greenwood Ave., South Holland, IL 60473
    David M Siegel, Attorney for Debtor(s), 790 Chaddick Drive, Wheeling, IL 60090 by electronic
    notice through ECF




       PLEASE TAKE NOTICE that on 5/16/2019, we have electronically sent for filing with
the Clerk of the U.S. Bankruptcy Court, an Objection to Confirmation of the proposed Chapter
13 Plan. A copy of which is hereto attached.

                                            CERTIFICATION

       I hereby certify that I served a copy of Notice to the above, as to the Trustee and Debtor's
attorney via electronic notice on 5/16/2019 and as to the debtor by causing same to be mailed in
a properly addressed envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL
60527 before the hour of 5:00 PM on 5/16/2019.


                                                                 /s/ Brenda Likavec
                                                                 Attorney for Objector

Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
C&A FILE (14-17-10216)

NOTE: This law firm is a debt collector.
